                                                                             1   MICHAEL D. GREEN, ESQ., SBN 214142
                                                                                 mgreen@abbeylaw.com
                                                                             2   SCOTT R. MONTGOMERY, ESQ., SBN 278060
                                                                                 smontgomery@abbeylaw.com
                                                                             3   ABBEY, WEITZENBERG, WARREN & EMERY, P.C.
                                                                                 100 Stony Point Road, Suite 200
                                                                             4   P.O. Box 1566
                                                                                 Santa Rosa, CA 95402-1566
                                                                             5   Telephone: 707-542-5050
                                                                                 Facsimile : 707-542-2589
                                                                             6
                                                                                 Attorneys for Plaintiffs C.F. by and through her
                                                                             7   guardian ad litem and guardian Solomon Farr; E.F
                                                                                 by and through her guardian ad litem and guardian
                                                                             8   Solomon Farr; and S.F. by and through his guardian ad
                                                                                 litem and guardian Solomon Farr
                                                                             9
100 Stony Point Road, Suite 200, P.O. Box 1566, Santa Rosa, CA 95402-1566




                                                                            10                                 UNITED STATES DISTRICT COURT
        ABBEY, WEITZENBERG, WARREN & EMERY, P.C.




                                                                            11                              NORTHERN DISTRICT OF CALIFORNIA
           Telephone: (707) 542-5050 Facsimile (707) 542-2589




                                                                            12

                                                                            13   C.F., et al.,                                   )   Case No.: 19-cv-04910-CRB
                                                                                                                                 )
                                                                            14                          Plaintiffs,              )   [PROPOSED] ORDER GRANTING
                                                                                                                                 )   STIPULATION TO DISMISS 42 U.S.C.
                                                                            15           v.                                      )   1983 CAUSE OF ACTION WITH
                                                                                                                                 )   PREJUDICE AND TO REMAND ACTION
                                                                            16   ALTERNATIVE FAMILY SERVICES,                    )   TO THE SUPERIOR COURT OF THE
                                                                                 INC.; et al.,                                   )   STATE OF CALIFORNIA, COUNTY OF
                                                                            17                                                   )   SONOMA
                                                                                                        Defendants.              )
                                                                            18                                                   )
                                                                                                                                 )
                                                                            19

                                                                            20                                         [PROPOSED] ORDER

                                                                            21           The Court, having reviewed the above stipulation and good cause appearing, HEREBY

                                                                            22   ORDERS as follows:

                                                                            23           1.      Plaintiffs’ 42 U.S.C. 1983 cause of action is dismissed with prejudice;

                                                                            24           2.      All further proceedings in this case are REMANDED to the Superior Court of the

                                                                            25   State of California, County of Sonoma.

                                                                            26           3.      The Clerk of the Court shall send copies of this order to all counsel of record for

                                                                            27   all parties.

                                                                            28           4.      Pursuant to 28 U.S.C. § 1447(c), the Clerk of the Court shall mail a certified copy
                                                                                                                               -1-
                                                                                 [PROPOSED] ORDER GRANTING STIP. TO DISMISS 42 U.S.C. 1983 CAUSE OF ACTION WITH PREJ.
                                                                                  AND TO REMAND ACTION TO THE SUP. COURT OF THE STATE OF CALIFORNIA, CO. OF SON.
                                                                             1   of this order of remand to the Clerk of the Superior Court of the State of California, County of
                                                                             2   Sonoma.
                                                                             3          5.      The Clerk of the Court shall also transmit the record herein to the Clerk of the
                                                                             4   Superior Court of the State of California, County of Sonoma.
                                                                             5          6.      The parties shall file nothing further in this matter, and instead are instructed to
                                                                             6   seek any further relief to which they believe they are entitled from the courts of the State of
                                                                             7   California, as may be appropriate in due course.
                                                                             8          7.      The Clerk of the Court shall CLOSE this case.
                                                                             9          IT IS SO ORDERED.
100 Stony Point Road, Suite 200, P.O. Box 1566, Santa Rosa, CA 95402-1566




                                                                            10
                                                                                 Dated: October 18, 2019
        ABBEY, WEITZENBERG, WARREN & EMERY, P.C.




                                                                            11
           Telephone: (707) 542-5050 Facsimile (707) 542-2589




                                                                                                                                CHARLES R. BREYER
                                                                            12                                                  United States Senior District Judge

                                                                            13

                                                                            14

                                                                            15

                                                                            16

                                                                            17

                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28
                                                                                                                               -2-
                                                                                 [PROPOSED] ORDER GRANTING STIP. TO DISMISS 42 U.S.C. 1983 CAUSE OF ACTION WITH PREJ.
                                                                                  AND TO REMAND ACTION TO THE SUP. COURT OF THE STATE OF CALIFORNIA, CO. OF SON.
